NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHANGMIN JIANG,                                 No.    16-71241

                Petitioner,                     Agency No. A200-252-249

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 12, 2019**
                                 Pasadena, California

Before: CALLAHAN, FISHER,*** and R. NELSON, Circuit Judges.

      Petitioner Changmin Jiang petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”)

denial of his application for asylum and withholding of removal and his request for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
protection under the Convention Against Torture (“CAT”).1 Petitioner, a Chinese

citizen, was arrested by police officers while attending a Christian home-church

gathering in China, detained for five days, interrogated, and beaten. Petitioner was

released on conditions that he pay a bail bond, not attend home-church gatherings

or contact home-church members, report to the police on a weekly basis, and

during those reporting sessions, report his weekly activities. After reporting 12 to

13 times, Petitioner fled China to the United States.

      “We review denials of asylum, withholding of removal, and CAT relief for

substantial evidence and will uphold a denial supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Wang v. Sessions,

861 F.3d 1003, 1007 (9th Cir. 2017) (internal quotation marks omitted). “We may

reverse the decision of the [BIA] only if the applicant shows that the evidence

compels the conclusion that the asylum decision was incorrect.” Gu v. Gonzales,

454 F.3d 1014, 1018 (9th Cir. 2006).

      1. Petitioner contends that the BIA’s determination that he is ineligible for

asylum based on his past persecution and well-founded fear of future persecution is

not supported by substantial evidence.

      In Guo v. Sessions, 897 F.3d 1208, 1211 (9th Cir. 2018), we recently held



1
  Petitioner does not contest the BIA’s denial of his petition for withholding of
removal in this petition.

                                          2
that substantial evidence compelled a finding of past persecution in circumstances

that are substantially similar to these. Like here, the petitioner in Guo was arrested

while attending Christian home-church services, slapped in the face and beaten

during an interrogation, detained for a period of days, and released only upon

payment of a bond. Id. The petitioner’s conditions of release prohibited him from

attending home-church gatherings, required him to report to the police weekly, and

subjected him to arrest for violating either release condition. Id. Given these

similarities, Guo controls the outcome of this petition for review. “[T]he evidence

compels a finding of past persecution, thus requiring us to remand this case to the

BIA in order for it to apply the presumption of future persecution.” Id. at 1213.

      2. Petitioner also contends that the BIA erred in denying CAT relief. “To

qualify for CAT relief, a petitioner must establish that it is more likely than not that

he or she would be tortured if removed to the proposed country of removal.” Id. at

1217 (internal quotation marks omitted). “Torture is defined, in part, as any act by

which severe pain or suffering, whether physical or mental, is intentionally

inflicted on a person for any reason based on discrimination of any kind.” Id.

(internal quotation marks and ellipses omitted). “This concept is more severe than

persecution.” Id. (internal quotation marks and ellipses omitted).

      Substantial evidence supports the BIA’s determination that Petitioner is not

“more likely than not” to be tortured if removed to China. Like in Guo, Petitioner


                                           3
contends that he will be arrested if he is returned to China. See id. While

Petitioner testified that his wife, who remained in China, informed him that police

have visited the family home five to six times since he came to United States and

threatened “more serious consequences” if he did not return, police have not

visited his home since December 2012. Thus, we find Petitioner has not

“provide[d] the substantial evidence . . . necessary to overcome the BIA’s

conclusion that he has not demonstrated a likelihood of being tortured in China,”

and we therefore deny his petition for CAT relief. Id.

      We GRANT the petition for review in part as to the asylum claim and

REMAND to the BIA for it to apply the presumption of future persecution. We

DENY the petition in part as to the CAT claim. The parties shall bear their own

costs on appeal.




                                         4